Case 0:20-cv-60416-AMC Document 97-48 Entered on FLSD Docket 07/09/2021 Page 1 of 15




                    EXHIBIT 48
Case 0:20-cv-60416-AMC Document 97-48 Entered on FLSD Docket 07/09/2021 Page 2 of 15

                          CONFIDENTIAL & ATTORNEYS EYES ONLY

                                                                        Page 1

    1                  UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA
    2               CASE NO.: 20-60416-CIV-CANNON/HUNT
    3      TOCMAIL INC.,
           a Florida corporation,
    4
                  Plaintiff,
    5
           vs.
    6
           MICROSOFT CORPORATION,
    7      a Washington corporation,
    8           Defendant.
           ___________________________/
    9
   10              VIDEO CONFERENCE VIDEOTAPE DEPOSITION OF
   11                          BRIAN M. WILCOX
   12              ***CONFIDENTIAL & ATTORNEYS EYES ONLY***
   13
   14
            DATE TAKEN:     Thursday, March 25, 2021
   15
            TIME:           DESIGNATED     CONFIDENTIAL:
   16                       12:10 p.m.     - 02:26 p.m. EDT
   17                       DESIGNATED     ATTORNEYS EYES ONLY:
                            03:04 p.m.     - 06:04 p.m. EDT
   18
            PLACE:          Via Video Conference
   19
   20
   21
   22        Stenographically Reported Via Video Conference:
   23                       Linda S. Blackburn
                       Registered Diplomate Reporter
   24                   Registered Merit Reporter
                        Certified Realtime Reporter
   25                  Certified Realtime Captioner

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 97-48 Entered on FLSD Docket 07/09/2021 Page 3 of 15

                          CONFIDENTIAL & ATTORNEYS EYES ONLY

                                                                        Page 2

    1                          APPEARANCES
    2         (All Parties Appearing Via Video Conference)
    3      Counsel for Plaintiff:
    4          JOSHUA D. MARTIN, ESQUIRE
               Johnson & Martin PA
    5          500 West Cypress Creek Road
               Suite 430
    6          Fort Lauderdale, Florida 33309-6165
               954.790.6699
    7          josh.martin@johnsonmartinlaw.com
    8      Counsel for Defendant:
    9          RENE TREVINO, ESQUIRE
               KYLE DUGAN, ESQUIRE
   10          Greenberg Traurig LLC
               1000 Louisiana Street
   11          Suite 1700
               Houston, Texas 77002-5001
   12          713.374.3541
               trevinor@gtlaw.com
   13          duganky@gtlaw.com
   14      Also Present:
   15          Michael Wood, CEO, TocMail Inc.
               (Present from 12:00 p.m. to 2:26 p.m.)
   16
                Aaron Wolke, Paralegal, Johnson & Martin PA
   17
                Rachel Hymel, Trial Consultant, Greenberg
   18            Traurig LLC
   19           James Montemurno, Video Specialist, Veritext
   20
   21
   22
   23
   24
   25

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 97-48 Entered on FLSD Docket 07/09/2021 Page 4 of 15

                          CONFIDENTIAL & ATTORNEYS EYES ONLY

                                                                        Page 3

    1                            I    N   D    E    X
    2      WITNESS                                                   PAGE
    3      Called by the Plaintiff:
    4      BRIAN M. WILCOX................................             12
    5      Direct Examination by Mr. Martin...............             12
    6      Certificate of Oath............................ 169
    7      Certificate of Reporter........................ 170
    8                           E X H I B I T S
    9                                (Attached)
   10                          ***CONFIDENTIAL***
   11      PLAINTIFF               DESCRIPTION                       PAGE
   12      Exhibit 1   3-20-19 to 3-30-19 Email Chain
   13                  Bates Nos. MSFT_TOC00146656-144661
   14                                  CONFIDENTIAL                    20
   15      Exhibit 2   10-5-18 to 10-8-18 Email Chain
   16                  Bates Nos. MSFT_TOC00325114-325115
   17                                  CONFIDENTIAL                    24
   18      Exhibit 3   Link Attached to Exhibit 2
   19                  Screenshot of Blog Post Titled
   20                  "Identifying a Phisher"
   21                                  CONFIDENTIAL                    29
   22      Exhibit 4   3-29-19 to 5-23-19 Email Chain
   23                  Bates Nos. MSFT_TOC00038341-38344
   24                                  CONFIDENTIAL                    40
   25

                                     Veritext Legal Solutions
        800-726-7007                                                        305-376-8800
Case 0:20-cv-60416-AMC Document 97-48 Entered on FLSD Docket 07/09/2021 Page 5 of 15

                          CONFIDENTIAL & ATTORNEYS EYES ONLY

                                                                        Page 4

    1                            I    N   D    E    X
    2      WITNESS                                                   PAGE
    3                           E X H I B I T S
    4                                (Attached)
    5                          ***CONFIDENTIAL***
    6      PLAINTIFF               DESCRIPTION                       PAGE
    7      Exhibit 5   2-24-20 Email
    8                  Bates Nos. MSFT-TOC00008783-8790
    9                                  CONFIDENTIAL                    43
   10      Exhibit 6   4-14-20 Email Chain
   11                  Bates Nos. MSFT_TOC00011107-11118
   12                                  CONFIDENTIAL                    46
   13      Exhibit 7   6-9-20 Email
   14                  Bates Nos. MSFT_TOC00010453-10468
   15                                  CONFIDENTIAL                    47
   16      Exhibit 8   6-17-20 Email
   17                  Bates Nos. MSFT_TOC00010872-10885
   18                                  CONFIDENTIAL                    48
   19      Exhibit 9   10-26-20 to 10-27-20 Email Chain
   20                  Bates Nos. MSFT_TOC00123904-123907
   21                                  CONFIDENTIAL                    50
   22      Exhibit 10 5-3-19 Email Chain
   23                  Bates Nos. MSFT_TOC00011966-11970
   24                                  CONFIDENTIAL                    55
   25

                                     Veritext Legal Solutions
        800-726-7007                                                        305-376-8800
Case 0:20-cv-60416-AMC Document 97-48 Entered on FLSD Docket 07/09/2021 Page 6 of 15

                          CONFIDENTIAL & ATTORNEYS EYES ONLY

                                                                        Page 5

    1                            I    N   D    E    X
    2      WITNESS                                                   PAGE
    3                           E X H I B I T S
    4                                (Attached)
    5                          ***CONFIDENTIAL***
    6      PLAINTIFF               DESCRIPTION                       PAGE
    7      Exhibit 11 11-2-20 Email
    8                  Bates No. MSFT_TOC00064254
    9                                  CONFIDENTIAL                    61
   10      Exhibit 12 9-11-19 to 9-23-19 Email Chain
   11                  Bates Nos. MSFT_TOC00327734-327735
   12                                  CONFIDENTIAL                    62
   13      Exhibit 13 Screenshot of 4-11-16
   14                  Microsoft.com Security Blog
   15                  Article Titled "What's the Art of
   16                  War Got to do with Cybercrime?
   17                  Quite a Bit Actually" CONFIDENTIAL              64
   18      Exhibit 14 Screenshot of 1-5-21
   19                  Microsoft.com Article Titled "What
   20                  is Risk?" CONFIDENTIAL                          65
   21      Exhibit 15 Screenshot of 6-25-20
   22                  Microsoft.com Titled "What is
   23                  Password Hash Synchronization With
   24                  Azure AD?" CONFIDENTIAL                         67
   25

                                     Veritext Legal Solutions
        800-726-7007                                                        305-376-8800
Case 0:20-cv-60416-AMC Document 97-48 Entered on FLSD Docket 07/09/2021 Page 7 of 15

                          CONFIDENTIAL & ATTORNEYS EYES ONLY

                                                                        Page 6

    1                            I    N   D    E    X
    2      WITNESS                                                   PAGE
    3                           E X H I B I T S
    4                                (Attached)
    5                          ***CONFIDENTIAL***
    6      PLAINTIFF               DESCRIPTION                       PAGE
    7      Exhibit 16 7-15-20 to 7-23-20 Email Chain
    8                  Bates Nos. MSFT_TOC00144836-144844
    9                                  CONFIDENTIAL                    68
   10      Exhibit 17 Microsoft Information Document
   11                  Titled "Discover Threats Quickly,
   12                  Remediate Immediately, and
   13                  Mitigate the Impact of Malware and
   14                  Breaches        CONFIDENTIAL                   76
   15      Exhibit 18 10-5-18 to 10-9-18 Email Chain
   16                  Bates Nos. MSFT_TOC00145031-145034
   17                                  CONFIDENTIAL                    80
   18
   19
   20
   21
   22
   23
   24
   25

                                     Veritext Legal Solutions
        800-726-7007                                                        305-376-8800
Case 0:20-cv-60416-AMC Document 97-48 Entered on FLSD Docket 07/09/2021 Page 8 of 15

                          CONFIDENTIAL & ATTORNEYS EYES ONLY

                                                                        Page 7

    1                            I    N   D    E    X
    2      WITNESS                                                   PAGE
    3                           E X H I B I T S
    4                                (Attached)
    5                     ***ATTORNEYS EYES ONLY***
    6      PLAINTIFF               DESCRIPTION                       PAGE
    7      Exhibit 19 8-20-20 to 10-22-20 Email Chain -
    8                  Native Format
    9                  Bates No. MSFT_TOC00003360
   10                            ATTORNEYS EYES ONLY                   87
   11      Exhibit 20 10-27-20 to 11-2-20 Email Chain -
   12                  Native Format
   13                  Bates Nos. MSFT_TOC0011758-11784
   14                            ATTORNEYS EYES ONLY                   93
   15      Exhibit 21 8-21-20 to 10-23-20 Email Chain -
   16                  Native Format
   17                  Bates Nos. MSFT-TOC00113846-113848
   18                            ATTORNEYS EYES ONLY                  109
   19      Exhibit 22 10-27-20 to 11-2-20 Email Chain -
   20                  Native Format
   21                  Bates Nos. MSFT_TOC00113185-113187
   22                            ATTORNEYS EYES ONLY                  118
   23      Exhibit 23 12-9-20 to 12-22-20 Email Chain
   24                  Bates Nos. MSFT_TOC00112133-112146
   25                            ATTORNEYS EYES ONLY                  124

                                     Veritext Legal Solutions
        800-726-7007                                                        305-376-8800
Case 0:20-cv-60416-AMC Document 97-48 Entered on FLSD Docket 07/09/2021 Page 9 of 15

                          CONFIDENTIAL & ATTORNEYS EYES ONLY

                                                                        Page 8

    1                            I    N   D    E    X
    2      WITNESS                                                   PAGE
    3                           E X H I B I T S
    4                                (Attached)
    5                     ***ATTORNEYS EYES ONLY***
    6      PLAINTIFF               DESCRIPTION                       PAGE
    7      Exhibit 24 1-25-21 to 1-26-21 Email Chain
    8                  Bates Nos. MSFT_TOC00111779-111781
    9                            ATTORNEYS EYES ONLY                  130
   10      Exhibit 25 1-25-21 to 1-26-21 Email Chain
   11                  Bates Nos. MSFT_TOC00146971-146973
   12                            ATTORNEYS EYES ONLY                  136
   13      Exhibit 26 Document, Written by Brian Wilcox,
   14                  Titled "Detonation Caching
   15                  Scenarios"
   16                  Bates Nos. MSFT_TOC00136319-136321
   17                            ATTORNEYS EYES ONLY                  137
   18      Exhibit 27 10-15-19 Email Chain
   19                  Bates Nos. MSFT_TOC00115363-115366
   20                            ATTORNEYS EYES ONLY                  141
   21      Exhibit 28 8-12-19 to 10-17-19 Email Chain
   22                  Bates Nos. MSFT_TOC00116650-116656
   23                            ATTORNEYS EYES ONLY                  144
   24
   25

                                     Veritext Legal Solutions
        800-726-7007                                                        305-376-8800
Case 0:20-cv-60416-AMC Document 97-48 Entered on FLSD Docket 07/09/2021 Page 10 of
                                      15
                         CONFIDENTIAL & ATTORNEYS EYES ONLY

                                                                      Page 9

   1                             I    N   D    E    X
   2      WITNESS                                                   PAGE
   3                           E X H I B I T S
   4                                 (Attached)
   5                     ***ATTORNEYS EYES ONLY***
   6      PLAINTIFF               DESCRIPTION                       PAGE
   7      Exhibit 29 8-24-20 Email Chain
   8                   Bates Nos. MSFT_TOC00114379-114384
   9                             ATTORNEYS EYES ONLY                 146
  10      Exhibit 30 7-21-20 Email
  11                   Bates Nos. MSFT_TOC00110586-110587
  12                             ATTORNEYS EYES ONLY                 148
  13      Exhibit 31 4-23-20 to 4-28-20 Email Chain
  14                   Bates Nos. MSFT_TOC00073734-73738
  15                             ATTORNEYS EYES ONLY                 151
  16      Exhibit 32 8-6-20 Email
  17                   Bates No. MSFT_TOC00126755
  18                             ATTORNEYS EYES ONLY                 158
  19      Exhibit 33 6-2-20 Email
  20                   Bates Nos. MSFT_TOC00122616-122622
  21                             ATTORNEYS EYES ONLY                 161
  22      Exhibit 34 3-23-20 to 3-25-20 Email Chain
  23                   Bates Nos. MSFT_TOC00144432-144435
  24                             ATTORNEYS EYES ONLY                 163
  25

                                     Veritext Legal Solutions
       800-726-7007                                                        305-376-8800
Case 0:20-cv-60416-AMC Document 97-48 Entered on FLSD Docket 07/09/2021 Page 11 of
                                      15
                         CONFIDENTIAL & ATTORNEYS EYES ONLY

                                                                         Page 14

   1      he'll instruct you not to answer that question.
   2                  I'm going to probably ask some questions
   3      that may not be 100 percent clear.              We've done a
   4      lot of these depositions, but I'm not perfect.                So
   5      if you don't understand a question or if it's not
   6      clear, just please feel free to let me know that
   7      you don't understand the question.
   8                  If you answer the question, I'm going to
   9      assume that you understood it though.               Is that
  10      fair?
  11           A.     Sure.
  12           Q.     Is there anything that would affect your
  13      ability to answer truthfully and accurately here
  14      today?
  15           A.     No, there's not.
  16           Q.     What is your current position at
  17      Microsoft?
  18           A.     I'm a senior program manager.
  19           Q.     What exactly are your job responsibilities
  20      and duties in that position?
  21           A.     I prioritize the backlog for the areas
  22      that I own.
  23           Q.     And what are those?
  24           A.     I own Safe Links and Safe Attachments.
  25           Q.     So when you say the word "own," what do

                                   Veritext Legal Solutions
       800-726-7007                                                          305-376-8800
Case 0:20-cv-60416-AMC Document 97-48 Entered on FLSD Docket 07/09/2021 Page 12 of
                                      15
                         CONFIDENTIAL & ATTORNEYS EYES ONLY

                                                                         Page 37

   1           A.     So when I refer to mail flow, the
   2      definition of the term that I'm using is when an
   3      email is sent to someone, so prior to delivery, we
   4      check the contents of that email.
   5           Q.     Okay.   So, and it's your testimony that
   6      Sonar doesn't have HEAD requests; they only --
   7      Sonar only does a request -- there's only GET
   8      requests with respect to Sonar?
   9           A.     I'm not a hundred percent sure.           I'm not
  10      actually the owner of the Sonar service, but we
  11      work closely together.
  12           Q.     Okay.   Have you set up other sites to
  13      observe ATP traffic?
  14           A.     I've set up a basic web service to observe
  15      ATP traffic.
  16           Q.     And what kind of traffic did you observe?
  17           A.     I observed hits from our service.
  18           Q.     Okay.   Let's break that down.          When you
  19      say "hits," what does that mean?
  20           A.     So when the Sonar service reaches out to a
  21      page, it actually requests the web page and
  22      evaluates to see if it's malicious or not.
  23           Q.     Okay.   So when you say "hits from our
  24      service," what exactly are -- what exact -- what
  25      exactly does that mean?

                                   Veritext Legal Solutions
       800-726-7007                                                        305-376-8800
Case 0:20-cv-60416-AMC Document 97-48 Entered on FLSD Docket 07/09/2021 Page 13 of
                                      15
                         CONFIDENTIAL & ATTORNEYS EYES ONLY

                                                                         Page 117

   1      least evasion of rep, maybe evasion of sending to
   2      Sonar, if the server software can craft one
   3      response to the HEAD request and a different one
   4      from the GET.       Doing so is trivial."
   5                  What did you mean there when you said
   6      "Doing so is trivial"?
   7           A.     For the sake of context, do you mind if we
   8      scroll further up in the thread?              Okay.      I had -- I
   9      had thought Abhishek had responded.                  Maybe if we go
  10      back down.     Maybe that was a different document.
  11      Or if you could keep it scrolling down.                  Maybe it's
  12      this one.     Okay.    We can return to the paragraph.
  13                  So what I'm referring to here is the
  14      ability to send one response code to one type of
  15      request and a different response code to a
  16      different type of request.
  17           Q.     Okay.    And what did you mean when you said
  18      "Doing so is trivial"?
  19           A.     The -- what I meant by that is the server
  20      software can craft one response to the HEAD request
  21      and a different one to the GET request, and
  22      implementation of that is trivial.
  23           Q.     Okay.    So that -- so that implementation
  24      is easy to do?
  25           A.     In my opinion, yeah.

                                    Veritext Legal Solutions
       800-726-7007                                                             305-376-8800
Case 0:20-cv-60416-AMC Document 97-48 Entered on FLSD Docket 07/09/2021 Page 14 of
                                      15
                         CONFIDENTIAL & ATTORNEYS EYES ONLY

                                                                    Page 169

   1                         CERTIFICATE OF OATH
   2      STATE OF FLORIDA
   3      COUNTY OF POLK
   4
   5                  I, Linda S. Blackburn, Registered
   6      Diplomate Reporter, Registered Merit Reporter,
   7      Certified Realtime Reporter, Certified Realtime
   8      Captioner, and Notary Public in and for the State
   9      of Florida at large, hereby certify that the
  10      witness named herein appeared remotely before me on
  11      March 25, 2021, produced a Washington Driver's
  12      License as identification, and was duly sworn.
  13                  WITNESS my hand and official seal this
  14      March 27, 2021.
  15
  16
  17
  18
  19
  20
                       <%20891,Signature%>
  21                    ______________________________________
  22                    Linda S. Blackburn, RDR, RMR, CRR, CRC
  23                    Notary Public - State of Florida
  24                    My Commission No.: HH 039527
  25                    Expires: 11-03-24

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 97-48 Entered on FLSD Docket 07/09/2021 Page 15 of
                                      15
                         CONFIDENTIAL & ATTORNEYS EYES ONLY

                                                                    Page 170

   1                       CERTIFICATE OF REPORTER
   2      STATE OF FLORIDA
   3      COUNTY OF POLK
   4
   5                  I, Linda S. Blackburn, Registered
   6      Diplomate Reporter, Registered Merit Reporter,
   7      Certified Realtime Reporter, and Certified Realtime
   8      Captioner, do hereby certify that I was authorized
   9      to and did stenographically report the examination
  10      of the witness named herein, via video conference,
  11      to the best of my ability, that a review of the
  12      transcript was not requested, and that the
  13      foregoing transcript is a true record of my
  14      stenographic notes.
  15                  I FURTHER CERTIFY that I am not a
  16      relative, employee, or attorney or counsel for any
  17      of the parties, nor am I a relative of or employee
  18      of any of the parties' attorney(s) or counsel
  19      connected with the action, nor am I financially
  20      interested in the outcome of this action.
  21                  Dated this March 27, 2021, at Lakeland,
  22      Polk County, Florida.
  23
  24                       <%20891,Signature%>
                         ______________________________________
  25                     Linda S. Blackburn, RDR, RMR, CRR, CRC

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
